Case 1:20-cr-00050-TSK-MJA Document 88 Filed 09/03/21 Page 1 of 5 PageID #: 615



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                       Crim. Action No.: 1:20CR50
                                                               (Judge Kleeh)

 TAYLOR M. WASHINGTON,

                       Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 85],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On August 16, 2021, the Defendant, Taylor M. Washington

 (“Washington”), appeared before United States Magistrate Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to   Count      One   of   the   Indictment,     charging    him     with   Unlawful

 Possession of a Firearm, in violation of Title 18, United States

 Code, Sections 922(g)(1) and 924(a)(2). Washington stated that he

 understood       that   the     magistrate   judge    is   not   a   United   States

 District Judge, and Washington consented to pleading before the

 magistrate judge.          This Court referred Washington’s plea of guilty

 to the magistrate judge for the purpose of administering the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making      a   finding    as    to   whether   the   plea   was     knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 1:20-cr-00050-TSK-MJA Document 88 Filed 09/03/21 Page 2 of 5 PageID #: 616



 USA v. WASHINGTON                                                1:20-cr-50
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 85],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Based upon Washington’s statements during the plea hearing,

 and the Government’s proffer establishing that an independent

 factual basis for the plea existed, the magistrate judge found

 that Washington was competent to enter a plea, that the plea was

 freely and voluntarily given, that Washington was aware of the

 nature of the charges against him and the consequences of his plea,

 and that a factual basis existed for the tendered plea.                  The

 magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 85] finding a

 factual basis for the plea and recommending that this Court accept

 Washington’s plea of guilty to Count One of the Indictment.

        The magistrate judge released on the terms of the Order

 Granting Defendant’s Motion for Release After Treatment. [Dkt. No.

 72].

        The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.          Neither Washington nor

 the Government filed objections to the R&R.




                                       2
Case 1:20-cr-00050-TSK-MJA Document 88 Filed 09/03/21 Page 3 of 5 PageID #: 617



 USA v. WASHINGTON                                                           1:20-cr-50
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 85],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 85], provisionally ACCEPTS Washington’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea until it has

 received     and   reviewed    the    presentence       investigation            report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The    Probation   Officer       shall   undertake        a    presentence

 investigation       of     Washington,       and     prepare      a        presentence

 investigation report for the Court;

       2.    The Government and Washington shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 September 13, 2021;

       3.    The presentence investigation report shall be disclosed

 to   Washington,    his    counsel,   and     the    Government       on    or   before

 November   12,     2021;   however,   the     Probation    Officer          shall   not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

                                          3
Case 1:20-cr-00050-TSK-MJA Document 88 Filed 09/03/21 Page 4 of 5 PageID #: 618



 USA v. WASHINGTON                                                1:20-cr-50
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 85],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       4.     Counsel may file written objections to the presentence

 investigation report on or before November 26, 2021;

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 December 10, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements     and     motions   for   departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 December 21, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Washington

 on January 10, 2022, at 1:00 p.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

                                        4
Case 1:20-cr-00050-TSK-MJA Document 88 Filed 09/03/21 Page 5 of 5 PageID #: 619



 USA v. WASHINGTON                                                1:20-cr-50
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 85],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

       DATED: September 3, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
